 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 1 Of 20

OR|G|NAL

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
x
In re: : Chapter 11
WMC MORTGAGE, LLC, : Case No. 19-10879 (CSS)

Re: Docket Nos. 6 & 8
Debtor.l

 

X

INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105,
361, 362, 363 AND 364 (I) AUTHORIZING THE DEBTOR
TO OBTAIN POSTPETITION SECURED SUPER-PRIORITY FINANCING,
(H) SCHEDULING A FINAL HEARING, AND (III) GRANTING RELATED RELIEF

Upon the motion, dated April 23, 2019 (the “Motion”)2 of WMC Mortgage, LLC,
as debtor and debtor in possession in the above-captioned chapter ll case (the “Debtor”),
pursuant to sections 105, 361, 362, 363, and 364 of the Bankruptcy Code, Rules 2002, 4001, and
9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-2
of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court
for the District of DelaWare, for entry of an interim order (this “Interim Order”) and a final
order (the “Final Order”) authorizing the Debtor to:

(i) obtain secured postpetition financing on a superpriority basis (the “DIP Facility”)
in an aggregate principal amount of up to $25,0()0,000, of Which up to $750,000
shall be available upon entry of this Interim Order, pursuant to the terms and
conditions of that certain Debtor-in-Possession Credit and Security Agreement,
dated on or around April 24, 2019 (as amended, supplemented, restated, or
otherwise modified from time to time, the “DIP Agreement”), by and among the
Debtor and GE Capital US Holdings, Inc. (solely in its capacity as a post-petition
lender pursuant to this Interim Order, the Final Order and the DIP Documents,
“Lender”), substantially in the form attached to the Motion as Exhibit B;

 

1 The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.

2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.

RLFl 21 154653v.1

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 2 Of 20

(ii) execute and enter into the DIP Agreement and any related documents or
instruments (collectively, the “DIP Documents”), and to perform such other and
further acts as may be required under or in connection therewith;

(iii) grant Lender security interests, liens, and superpriority claims (including
superpriority administrative claims pursuant to section 364(c)(1) of the
Bankruptcy Code and liens pursuant to sections 364(€)(2) and 364(c)(3) of the
Bankruptcy Code), and related protections to secure all obligations of the Debtor
under and with respect to the DIP Facility as provided in this Interim Order, the
DIP Agreement, and the DIP Docurnents;

(iv) use the proceeds from the DIP Facility, pursuant to section 363 of the Bankruptcy
Code and Bankruptcy Rule 6004, for working capital and general corporate
purposes only, including payment of professional fees and expenses, and other
items in accordance with the budget annexed to this Interim Order as Exhibit 1
(as the same may be modified from time to time with the consent of Lender, the
“Budget”), subject to the Permitted Variance (as defined in the DIP Agreement);

(v) modify the automatic stay imposed under section 362 of the Bankruptcy Code to
the extent necessary to permit the Debtor and Lender to implement the terms of
this Interim Order, the DIP Agreement, and the DIP Documents;

(vi) waive any stay otherwise applicable pursuant to the Bankruptcy Rules and
providing for the immediate effectiveness of this Interim Order; and

(vii) schedule a final hearing (the “Final Hearing”) on the Motion no later than thirty
five (35) calendar days’ after the entry of this Interim Order to consider entry of
the Final Order authorizing the balance of the borrowings under the DIP

Agreement and the DIP Documents on a final basis and approve notice
procedures with respect thereto;

all as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion
and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amena'ed
Standing Order ofReference from the United States District Court for the District of Delaware,
dated February 29, 2012; and consideration of the Motion and the relief requested therein being a
core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court
pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been
provided to the Notice Parties (as defined below) in accordance with the Bankruptcy Rules and

the Local Rules; and the Court having reviewed the Motion, the Asdourian Declaration and the

RLFl 21154653v.1

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 3 Of 20

Ryan Declaration; and the Court having held a hearing to consider the relief requested in the
Motion on an interim basis (the “Interim Hearing”); and upon the Asdourian Declaration, the
Ryan Declaration, and the record of the Hearing and all of the proceedings had before the Court;
and the Court having found and determined that the legal and factual bases set forth in the
Motion establish just cause for the relief granted herein and that the relief requested in the
Motion is necessary to avoid immediate and irreparable harm to the Debtor and its estate as
contemplated by Bankruptcy Rule 4001(0)(2) and is in the best interests of the Debtor, its estate,
its creditors, and all parties in interest; and after due deliberation and sufficient cause appearing
therefor,
THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:

A. Commencement Date. The Debtor commenced the chapter 11 case (the
“Chapter 11 Case”) on April 23, 2019 (the “Commencement Date”). The Debtor continues to
operate its business and manage its property as a debtor in possession pursuant to sections
1107(a) and 1108 of the Bankruptcy Code.

B. Jurisdiction and Venue. This Court has jurisdiction over this matter
pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C.
§ 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

C. Notice. The Debtor has provided notice of the Motion and the Interim

 

Hearing to (i) the Office of the United States Trustee for the District of Delaware (Attn: Linda
Richenderfer, Esq.), (ii) the holders of the twenty (20) largest unsecured claims against the
Debtor, (iii) the Securities and Exchange Commission, (iv) the Office of the United States
Attomey General, U.S. Department of Justice, (v) the Intemal Revenue Service, (vi) the United

States Attorney’s Office for the District of Delaware, (vii) attorneys for Lender, (viii) all

RLFl 21154653v.1

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 4 Of 20

financial institutions at which the Debtor maintains deposit accounts; (ix) all known parties with
liens of record on assets of the Debtor as of` the Commencement Date; and (X) any other party
entitled to notice pursuant to Local Rule 9013~1(m) (collectively, the “Notice Parties”).

D. Under the circumstances, requisite notice of the Motion and the relief
requested thereby has been provided in accordance with the Local Rules and the Bankruptcy
Rules, and no further or other notice of the interim relief sought in the Motion or at the Interim
Hearing is necessary or required.

E. Committee Formation. As of the date hereof, the U.S. Trustee has not
appointed an official committee of unsecured creditors in the chapter 11 case pursuant to section
1102 of the Bankruptcy Code (a “Creditors’ Committee”).

F. Findings Regarding DIP Facilitv.

(1) The Debtor has an immediate and critical need to obtain postpetition
financing on an interim basis under the DIP Facility in order to, among other things, provide the
Debtor with sufficient working capital to finance the administration of the Chapter 11 Case. The
Debtor’s access to sufficient working capital and liquidity through the incurrence of the
postpetition financing under the DIP Facility, pursuant to the terms of this Interim Order, is vital
to the Debtor’s orderly transition into chapter 11 and wind-down of existing operations
Consequently, without interim access to the DIP Facility as provided in this Interim Order, the
Debtor and its estate would suffer immediate and irreparable harm.

(2) The Debtor is unable to obtain adequate credit on an unsecured basis or
solely on the basis of an administrative expense claim under section 503 (b)(l) of the Bankruptcy
Code. Further, the Debtor is unable to obtain adequate credit secured by (x) a senior lien on

unencumbered assets of its estate under section 364(c)(2) of the Bankruptcy Code and/or (y) a

RLFl 21154653v.l

 

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 5 Of 20

junior lien on encumbered assets under section 364(c)(3) of the Bankruptcy Code, from any
source other than Lender on terms more favorable than the terms of the DIP Facility. The Debtor
requires financing under the DIP Facility pursuant to the terms of this Interim Order to satisfy its
postpetition liquidity needs.

(3) Lender has indicated a willingness to provide the Debtor with certain
financing commitments on an interim basis, but solely on the terms and conditions set forth in
this Interim Order, the DIP Agreement, and the DIP Documents. After considering all of their
alternatives, the Debtor has concluded, in an exercise of its sound business judgment, that the
financing to be provided by Lender pursuant to the terms of this Interim Order, the DIP
Agreement, and the DIP Documents represents the best financing available to the Debtor.

(4) The DIP Facility has been negotiated in good faith, and all of the Debtor’s
obligations and indebtedness arising under, in respect of, or in connection With the DIP Facility,
the DIP Agreement, the DIP Documents, and this Interim Order shall be deemed to have been
extended by Lender in “good faith” (as that term is used in section 364(e) of the Bankruptcy
Code) and in express reliance upon the protections offered by section 364(e) of the Bankruptcy
Code, and Lender (and its successors and assigns) shall be entitled to the full protection of
section 364(e) of the Bankruptcy Code in the event that this Interim Order or any provision
hereof is vacated, reversed, or modified, on appeal or otherwise.

(5) The security interests and liens granted to Lender pursuant to this Interim
Order are appropriate under section 364(c) of the Bankruptcy Code because, among other things,
such security interests and liens do not impair the interests of any holder of Prior Liens (as

defined in the DIP Agreement).

RLFl 21154653v.1

 

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 6 Of 20

(6) Good cause has been shown f`or entry of this Interim Order pursuant to
Bankruptcy Rule 4001(c)(2). In particular, the relief granted under the terms of this Interim
Order, which authorizes the Debtor to execute the DIP Agreement and the DIP Documents and
to obtain interim financing on the terms and conditions set forth in the DIP Agreement and the
DIP Documents, is necessary to avoid irmnediate and irreparable harm to the Debtor and its
estate.

(7) Entry of this Interim Order is in the best interest of the Debtor, its estate,
and its creditors and is fair and reasonable under the circumstances, reflects the Debtor’s exercise
of prudent business judgment consistent with its fiduciary duties, and is supported by reasonably
equivalent value and fair consideration

G. Based on the foregoing and upon the record made before this Court at the
Interim Hearing, and good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

1. Ap_proval of Motion. The Motion is approved on the terms and conditions
set forth in this Interim Order. This Interim Order shall become effective immediately upon its
entry. To the extent the terms of the DIP Agreement or the DIP Documents differ in any respect
from the terms of this Interim Order, this Interim Order shall control.

2. Apt)roval of DIP Agreement and DIP Documents; Authoritv Thereunder.
The Debtor is authorized to enter into the DIP Agreement, the DIP Documents, and such
additional documents, instruments, and agreements as may be reasonably required by Lender to
implement the terms or effectuate the purposes of the DIP Agreement, the DIP Documents, and

this Interim Order. The Debtor is authorized to borrow money under the DIP Facility on an

RLFl 21154653v.1

 

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 7 Of 20

interim basis up to an aggregate principal amount not to exceed $750,000, in accordance with,
and subject to the terms of, this Interim Order, the DIP Agreement, and the DIP Documents.

3. Use of Proceeds of DIP Facilitv. The Debtor is hereby authorized to use
the proceeds of the DIP Facility during the Interim Period in accordance with the Budget, the
DIP Agreement, the DIP Documents, and this Interim Order, (i) to fund working capital and for
the general corporate needs of the Debtor in the ordinary course of business, (ii) for the payment
of chapter 11 expenses, including the fees and expenses of professionals retained by the Debtor
or a Creditors’ Committee, if appointed, to the extent such fees and expenses are allowed by an
order of the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and (iii) for the payment of any prepetition payments authorized by the Bankruptcy
Court pursuant to orders approving “first day” motions filed by the Debtor.

4. Restrictions on Use of Proceeds of DIP Facilitv. Notwithstanding
anything herein to the contrary, no portion of the Carve-Out (as defined in Paragraph 13 below),
any DIP Collateral (as defined in Paragraph 9 below), or any proceeds of the DIP Facility
(including any disbursements set forth in the Budget or obligations benefitting from the Carve-
Out) may be used by the Debtor, any Creditors’ Committee or any other statutory committee or
estate representative appointed in the Chapter 11 Case or any successor case, or any other
person, party, or entity (including any of the Debtor’s professionals, Creditors’ Committee
professionals or Creditors’ Committee members) (or by any such party to pay any professional
fees, disbursements, costs or expenses incurred in connection therewith): (i) to pay any amount
on account of any claims arising prior to the Commencement Date unless such payments are
(A) approved by an order of this Court (including hereunder) and (B) in accordance with the DIP

Agreement, DIP Documents, and Budget; (ii) to request authorization to obtain postpetition loans

RLFl 21154653v.l

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 8 Of 20

or other financial accommodations pursuant to section 364(d) of the Bankruptcy Code or
otherwise other than from Lender unless all DIP Obligations (as defined in Paragraph 7 below)
will be paid in full upon the consummation of such postpetition loans or other financial
accommodations, or seek any modifications to this Interim Order not approved by Lender; or
(iii) for any purpose adverse to or otherwise against the rights, remedies, or interests of Lender or
any of its current or former Affiliates (as defined in the DIP Agreement) (including, Without
limitation, to prepare, investigate, assert, join, commence, support, or prosecute any claim,
counter-claim, action, proceeding, application, motion, objection, defense or other contested
matter or cause of action of any nature whatsoever against Lender or any of its current or former
Affiliates, assigns, or successors and the respective current or former officers, directors,
employees, agents, attorneys, representatives and other advisors of each of the foregoing, each in
their capacities as such (collectively, “Lender’s Related Parties”), with respect to any
transaction, occurrence, omission, action or other matter (including formal or informal discovery
proceedings in anticipation thereof), including (A) any avoidance actions or other actions under
chapter 5 of the Bankruptcy Code, (B) any action with respect to the validity, enforceability,
priority, or amount of the DIP Obligations, or the validity, enforceability, extent or priority of the
DIP Liens (as defined in Paragraph 9 below), (C) any action seeking to invalidate, set aside,
avoid or subordinate, in whole or in part, the DIP Liens or any other protections afforded to
Lender under the DIP Agreement, the DIP Documents, or this Interim Order, (D) except to
contest in good faith the occurrence or continuance of any Event of Default (as defined in
Paragraph 20 below), any action seeking, or having the effect of, preventing, hindering, or
otherwise delaying Lender’s assertion, enforcement, or realization on the DIP Collateral in

accordance with the DIP Agreement, the DIP Documents, and this Interim Order; and/or (E) any

RLFI 21154653v.l

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 9 Of 20

action seeking to modify any of the rights, remedies, priorities, privileges, protections, and
benefits granted to Lender under the DIP Agreement, the DIP Documents, or this Interim Order,
without the prior written consent of Lender; provided, however, that this Paragraph 4 shall in no
way limit the use of Advances by the special committee of the Debtor’s Board of Directors or the
Creditors’ Committee to investigate any causes of action of any nature whatsoever against
Lender or Lender’s Related Parties (but not to assert, join, commence, support, or prosecute any
claim, counter-claim, action, proceeding, application, motion, objection, defense or other
contested matter or cause of action against Lender or Lender’s Related Parties).

5. Indemnification. The Debtor is authorized and directed to indemnify
Lender against any liability arising in connection with the DIP Agreement or the DIP Documents
to the extent set forth in the DIP Agreement and the DIP Documents. Any such unpaid
indemnities of Lender shall constitute DIP Obligations (as defined below) and shall be secured
by the DIP Collateral (as defined below) and afforded all of the priorities and protections
afforded to the DIP Obligations under this Interim Order, the DIP Agreement, and the DIP
Documents.

6. Validitv of DIP Documents. Upon execution and delivery of the DIP
Agreement or any DIP Document, the DIP Agreement and/or such other DIP Document shall
constitute valid and binding obligations of the Debtor, enforceable against the Debtor in
accordance with the terms thereof. No obligation, payment, transfer, or grant of security under
the DIP Agreement, the DIP Documents, or this Interim Order shall be stayed, restrained,
voided, voidable, or recoverable under the Bankruptcy Code or under any applicable non-

bankruptcy law, or subject to any defense, reduction, setoff, recoupment, or counterclaim

RLFl 21154653v.l

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 10 Of 20

7. Advances. All advances made to or issued for the benefit of (or deemed
issued for the benefit of) the Debtor on or after the Commencement Date under the DIP Facility
(each, an “Advance” and, collectively, the “Advances”), all interest thereon, and all fees, costs,
expenses, indemnification obligations, and other liabilities owing by the Debtor to Lender under
the DIP Agreement, the DIP Documents, and/or this Interim Order shall hereinafter be referred
to as the “DIP Obligations.” The Advances: (i) shall bear interest payable at the rates set forth
in the DIP Agreement or other applicable DIP Document; (ii) shall be secured With the rank and
priority specified in paragraph 9 below; (iii) shall be payable in accordance with the terms of the
DIP Agreement or the relevant DIP Document; and (iv) shall otherwise be governed by the terms
set forth herein and in the DIP Agreement and the DlP Documents.

8. Voluntag Prepayments. The Debtor may make voluntary prepayments of
any Advance or other DIP Obligations as and when provided under, and for application in
accordance with, the terms of the DIP Agreement, the DIP Documents, and this Interim Order.

9. DIP Liens and DIP Collateral. As security for the full and timely payment
of the DIP Obligations, Lender is hereby granted, pursuant to sections 364(c)(2) and 364(c)(3) of
the Bankruptcy Code, subject to the Carve-Out (as defined in Paragraph 13 below), valid,
enforceable, unavoidable, and fully perfected security interests in and liens upon (collectively,
the “DIP Liens”) all pre- and postpetition property of the Debtors, whether existing on the
Commencement Date or thereafter acquired, including, without limitation, all cash of the Debtor,
any accounts receivable or other rights to payment whether arising before or after the
Commencement Date, all of the rights of the Debtor under each Settlement Agreement (as
defined in the DIP Agreement), including, without limitation, all “Reimbursement Obligations”

(as defined in the applicable Settlement Agreement), together with all books and records, all

10

RLFl 21154653v.l

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 11 Of 20

distributions, and the proceeds of all of the foregoing (collectively, the “DIP Collateral”) prior
and senior to all other security interests in and liens now existing or hereafter arising in favor of
any other creditor or any other person whatsoever in the DIP Collateral and junior only to the
Prior Liens; provided, however, that the DIP Collateral shall not include Excluded Property (as
defined in the DIP Agreement); provided, further, however, that the DIP Collateral shall exclude
Avoidance Actions (as defined in the DIP Credit Agreement), but subject only to and effective
upon entry of the Final Order, the DIP Collateral shall include all proceeds of Avoidance
Actions, whether by judgment, settlement or otherwise.

10. Automatic Effectiveness of Liens. The DIP Liens shall not be subject to
challenge, dispute, or subordination and shall immediately upon entry of this Interim Order
attach and become valid, perfected, enforceable, non-avoidable, and effective by operation of
law as of the Commencement Date without any further action by the Debtor or Lender, and
without the necessity of execution by the Debtor, or the filing or recordation, of any financing
statements, security agreements, vehicle lien applications, mortgages, or other documents or the
taking of any other actions. If Lender hereafter requests that the Debtor execute and deliver
financing statements, security agreements, collateral assignments, mortgages, or other
instruments and documents considered by Lender to be reasonably necessary or desirable to
further evidence the perfection of the DIP Liens, the Debtor is authorized and directed to execute
and deliver such financing statements, security agreements, mortgages, collateral assignments,
instruments, and documents, and Lender is authorized to file or record such documents in its
discretion, in which event all such documents shall be deemed to have been filed or recorded on
the Commencement Date. A certified copy of this Interim Order may, in the discretion of

Lender, be filed with or recorded in filing or recording offices in addition to or in lieu of such

11
RLF1 21154653v.1

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 12 Of 20

financing statements, notices of lien, or similar instruments, and all filing offices are hereby
authorized to accept such certified copy of this Interim Order for filing and recording.

11. Lenders’ Superpriority Claims. In addition to the liens and security
interests granted to Lender pursuant to this Interim Order, subject to the Carve-Out and in
accordance with sections 364(c)(l), 503, and 507 of the Bankruptcy Code, all of the DIP
Obligations (including, without limitation, all Advances) shall constitute allowed superpriority
administrative expense claims (the “DIP Superpriority Claims”) with priority over any and all
administrative expenses of the Debtor, whether heretofore or hereafter incurred, of the kind
specified in, or ordered pursuant to, sections 105, 326, 328, 330, 331, 365, 503(a), 503(b),
506(0), 507(a), 507(b), 546(c), 546(d), 726, 1113, 1114, or any other provisions of the
Bankruptcy Code. The DIP Superpriority Claims shall be payable from and have recourse to all
DIP Collateral (including, subject only to and effective upon entry of the Final Order, any
proceeds of Avoidance Actions).

12. Termination of Commitment. The commitment of Lender to provide
Advances shall terminate (with no further action of the Court required) and all amounts owing
under the DIP Facility shall be due and payable on the earliest to occur of the following: (i)
January 23, 2020; (ii) the consummation of an Acceptable Plan (as defined in the DIP
Agreement), (iii) the receipt by the Debtor, counsel to the Creditors’ Committee, and the U.S.
Trustee of written notice (which notice may be delivered by facsimile or other electronic
transmission) of the occurrence of an Event of Default hereunder or under the DIP Agreement or
the DIP Documents and a determination by Lender to terminate its commitment (such notice, a
“Car've-Out Trigger Notice”); (iv) the date of filing of any chapter 11 plan by the Debtor in the

Chapter 11 Case which is not an Acceptable Plan (as defined in the DIP Agreement); and (v) if

12

RLFl 21154653v.l

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 13 Of 20

the Debtor seeks or if there is entered (a) any modification or extension of this Interim Order
without the prior written consent of Lender, and no such consent shall be implied by any other
action, inaction, or acquiescence by Lender; (b) an order converting the Chapter 11 Case to a
case under chapter 7 of the Bankruptcy Code; (c) an order dismissing the Chapter 11 Case; or
(d) an order appointing a chapter 11 trustee in the Chapter 11 Case.

13. Carve-Out. Upon and following the delivery of a Carve-Out Trigger
Notice, to the extent unencumbered funds are not available to pay administrative expenses in
full, the DIP Liens, and the DIP Superpriority Claims shall be subject to the payment of the
Carve-Out. F or purposes of this Interim Order, the term “Carve-Out” shall mean, collectively:
(i) all fees required to be paid to the Clerk of the Bankruptcy Court and to the U.S. Trustee under
section 193 O(a) of title 28 of the United States Code and section 3717 of title 31 of the United
States Code; (ii) in the event any Chapter 11 Case is converted to a case under chapter 7 of the
Bankruptcy Code, reasonable fees and expenses incurred by a trustee under section 726(b) of the
Bankruptcy Code not to exceed $25,000; and (iii) following the delivery of a Carve-Out Trigger
Notice, (x) all accrued and unpaid fees and expenses incurred by the persons or firms retained by
the Debtor or any Creditors’ Committee pursuant to an order of the Bankruptcy Court (or whose
application for retention is then pending, provided such application is ultimately approved)
(collectively, the “Estate Professionals”) incurred in accordance with the Budget prior to the
Business Day following delivery of the Carve-Out Trigger Notice, plus (y) up to $500,000 in
aggregate unpaid fees and expenses of Estate Professionals incurred on or after the date of
delivery of the Carve-Out Notice, in each case with respect to clauses (x) and (y) to the extent
such fees and expenses are allowed at any time by order of the Bankruptcy Court and regardless

of whether allowed by interim order, procedural order, or otherwise; provided that the CarVe-Out

13

RLFl 21154653V.l

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 14 Of 20

shall not be available to pay fees and expenses incurred for any purpose specified in Paragraph 4
of this Interim Order.

14. Releases. Subj ect only to and effective upon entry of the Final Order, the
Debtor, on behalf of itself and its successors and assigns, including a chapter 7 or chapter ll
trustee, has stipulated and is hereby deemed to: (i) release and discharge Lender (solely in its
capacity as a post-petition lender pursuant to this Interim Order, the Final Order and the DIP
Documents), together with its current and former agents, attomeys, employees, advisors, heirs,
executors, administrators, officers, directors, affiliates, successors, and assigns (in each case,
solely in their capacities as such), from any and all claims, causes of action, and remedies
(whether under the Bankruptcy Code or other applicable law) arising out of, based upon or
related to the DIP Agreement, the DIP Documents, the DIP Obligations, the DIP Collateral, and
the DIP Liens; and (ii) waive any and all defenses (including, without limitation, offsets and
counterclaims of any nature or kind) as to the validity, perfection, priority, enforceability,
amount, and nonavoidability (under the Bankruptcy Code or otherwise) of the DIP Agreement,
the DIP Documents, DIP Obligations, the DIP Liens, or the DIP Collateral.

15. Proofs of Claim. Lender will not be required to file proofs of claim or
requests for administrative expenses in the Chapter 11 Case and, notwithstanding anything
contained in this Interim Order, the provisions of this Interim Order related to the claims granted
herein shall be deemed to constitute a timely filed proof of claim or request for administrative
expense, as applicable

16. [RESERVED.]

17. Beneficiaries of Order. The provisions of this Interim Order shall be

binding upon and inure to the benefit of Lender and the Debtor, and their respective successors

14

RLFl 21154653v.1

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 15 Of 20

and assigns (including, without limitation, any trustee or other fiduciary hereafter appointed for
or on behalf of any Debtor’s estate or with respect to such Debtor’s property).

18. Survival of Order. The provisions of this Interim Order and any actions
taken pursuant thereto (i) shall survive the entry of any order: (a) confirming any chapter 11 plan
in the Chapter 11 Case; (b) converting the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code; or (c) dismissing or transferring the Chapter 11 Case; and (ii) shall continue in
full force and effect notwithstanding the entry of any such order, and the claims, liens, and
security interests granted pursuant to this Interim Order shall maintain their priority as provided
by this Interim Order, the DIP Agreement, and the DIP Documents until all of the DIP
Obligations are indefeasibly paid in full and discharged in accordance with the terms of the DIP
Agreement and the DIP Documents. Unless agreed to by Lender, the DIP Obligations shall not
be discharged by the entry of any order confirming any chapter 11 plan in this Chapter 11 Case,
and the Debtor shall, and shall be deemed to, waive any such discharge pursuant to section
1141(d)(4) of the Bankruptcy Code.

19. Protection under Section 364(e). If any or all of the provisions of this
Interim Order are hereafter reversed, modified, vacated or stayed, Lender shall be entitled to all
of the rights, remedies, protections, and benefits granted under section 364(e) of the Bankruptcy
Code.

20. Events of Default. Except as otherwise provided in this Interim Order or
to the extent Lender may otherwise agree in writing, (i) any violation of any of the terms of this
Interim Order, or (ii) any occurrence of an “Event of Default” under the DIP Agreement or the

DIP Documents, as applicable, shall be deemed to be an “Event of Default” under this Interim

Order.

15

RLFl 21154653vrl

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 16 Of 20

21. Dismissal. ln the event that this Chapter ll Case is dismissed pursuant to
section 1112 of the Bankruptcy Code or otherwise, the DIP Liens and the DIP Obligations shall
remain in full force and effect, with all rights and remedies attendant thereto. If an order
dismissing this Chapter 11 Case under section 1112 of the Bankruptcy Code or otherwise is at
any time entered, (i) the superpriority claims, liens, and security interests granted to Lender
pursuant to this Interim Order shall continue in full force and effect and shall maintain their
priorities as provided in this Interim Order until all DIP Obligations have been paid and satisfied
in full (and that such superpriority claims and liens shall, notwithstanding such dismissal, remain
binding on all parties in interest) and (ii) this Court shall, to the extent permitted by applicable
law, retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing all such
claims, liens, and security interests.

22. Modification of Automatic Stav. The automatic stay provisions of section
362 of the Bankruptcy Code are hereby vacated and modified to the extent necessary to permit
Lender to exercise, upon the occurrence and during the continuation of any Event of Default, all
rights and remedies provided for in the DIP Agreement and the DIP Documents and to take any
or all of the following actions without further order of or application to this Court:

(i) immediately cease making any Advances to the Debtor; (ii) immediately declare all DIP
Obligations to be immediately due and payable; and (iii) take any other actions or exercise any
other rights or remedies permitted under this Interim Order, the DIP Agreement, the DIP
Documents or applicable law to effect the repayment of the DIP Obligations, in each case, in
accordance with the and subject to the rights, limitations, and priorities set forth in this Interim
Order, the DIP Agreement, and the DIP Documents; provided, wer, that other than with

respect to Section 7.1(0) of the DIP Agreement, Lender shall provide seven (7) calendar days

16

RLF] 21154653v.l

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 17 Of 20

written notice (by facsimile, electronic mail, or overnight mail) to counsel to the Debtor, counsel
to any Creditors’ Committee, and the U.S. Trustee prior to exercising any lien enforcement rights
or remedies with respect to the DIP Collateral (the “Remedies Notice Period”). During the
Remedies Notice Period, the Debtor and any other party in interest may seek an emergency
hearing before this Court to prevent Lender from exercising such rights and remedies; provided,
however, that subject to entry of the Final Order, the Debtor may only contest at such hearing
whether an Event of Default has occurred and/or is continuing. The rights and remedies of
Lender specified herein are cumulative and not exclusive of any rights or remedies that Lender
may have under the DIP Agreement, the DIP Documents, or otherwise. The Debtor shall
cooperate fully with Lender in its exercise of rights and remedies in accordance with this Interim
Order, the DIP Agreement, or the DIP Documents, whether against the DIP Collateral or
otherwise.

23. Limitations on Borrowings. In further consideration for Lender’s
agreement to provide the DIP Facility, the Debtor, on behalf of itself and its estate, agrees that
neither the Debtor nor any party acting on its behalf (including any Creditors’ Committee) may
seek authorization for the Debtor to borrow money from any person other than Lender to the
extent that the repayment of such borrowings is to be (i) entitled to priority superior to, or pari
passu with, the Superpriority DIP Claims; or (ii) secured pursuant to section 364(d)(1) of the
Bankruptcy Code by a lien or security interest that is senior or equal to the liens and security
interests held by Lender, unless the Debtor provides for the immediate indefeasible payment in
full in cash of the DIP Obligations at closing in connection with such borrowings in accordance
with and subject to the rights, limitations, and priorities set forth in this Interim Order, the DIP

Agreement, and the DIP Documents.

17

RLFl 21154653v.1

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 18 Of 20

24. Modifications of DIP Agreement and Budget The Debtor is authorized,
without further order of this Court, to enter into agreements with Lender providing for any
modifications or amendments to the Budget and any non-material modifications or amendments
to the DIP Agreement or the DIP Documents, or of any other modifications or amendments to
the DIP Agreement or the DIP Documents necessary to conform such documents to this Interim
Order; provided, however, that any such modifications or amendments shall be provided to
counsel to any Creditors’ Committee and the U.S. Trustee. In addition, the Debtor shall provide
notice of any material modifications or amendments to the DIP Agreement or the DIP
Documents to counsel to any Creditors’ Committee and the U.S. Trustee, each of whom shall
have three (3) business days from the date of such notice within which to object in writing to
Such material modification or amendment lf no timely objection is made to any such material
modification or amendment to the DIP Agreement or the DIP Documents, the Debtor may
submit to the Court an order under certification of counsel approving such material modification
or amendment If the Creditors’ Committee or the U.S. Trustee timely objects to any material
modification or amendment to the DIP Agreement or the DIP Documents, the Debtor may
request that the Court schedule a hearing (which may be sought on an expedited basis) to
consider approval of such material modification or amendment

25. Effectiveness of Order. This Interim Order shall constitute findings of fact
and conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully
enforceable nunc pro tunc to the Commencement Date immediately upon entry of this Interim
Order. Notwithstanding any Local Rule or Bankruptcy Rule, including, but not limited to

Bankruptcy Rules 4001(a)(3), 6004(h), and 7062, this Interim Order shall be immediately

18

RLFl 21154653v.1

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 19 Of 20

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness
of this Interim Order.

26. Control Person Liability. Lender (solely in its capacity as a post-petition
lender pursuant to this Interim Order, the Final Order and the DIP Documents) shall not, by
reason of having made loans under the DIP Facility, be deemed in control of the operations or
business of the Debtor.

27. Lender’s Prepetition Claims. Lender asserts various secured and

 

unsecured pre-petition claims against the Debtor. Nothing in this Order prejudices Lender’s
rights to assert any prepetition claims against the Debtor or the Debtor’s right to object to such
claims.

28. Section 552. Subj ect to entry of the Final Order, Lender shall be entitled
to all of the rights and benefits of section 552(b) of the Bankruptcy Code. The “equities of the
case” exception under section 5 52(b) of the Bankruptcy Code shall not apply to Lender with
respect to proceeds, products, offspring, or profits of any of its prepetition collateral or the DIP
Collateral.

29. Limitation on Charging Expenses against Collateral. Subj ect only to and
effective upon entry of the Final Order, except to the extent of the Carve-Out, no expenses of
administration of the Chapter 11 Case or any future proceeding that may result therefrom,
including liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be
charged against or recovered from the DIP Collateral pursuant to section 506(c) of the
Bankruptcy Code or any similar principle of law, without the prior written consent of Lender,

and no such consent shall be implied from any other action, inaction, or acquiescence of Lender.

19
RLFl 21154653v.1

 

 

CaS€ 19-10879-CSS DOC 29 Filed 04/24/19 Page 20 Of 20

30. Final Hearing. The Final Hearing to consider the relief requested in the
Motion shall be held on /:/6°"/ 2 Z' , 2019 at Z` DOE)M, (prevailing
Eastern Time) and any objections or responses to the Motion shall be in writing, filed with the
Court, and served upon: (i) the proposed attorneys for the Debtor, Richards, Layton & Finger,
P.A., One Rodney Square, 920 North King Street, Wilmington, Delaware 19801 (Attn: Russell
C. Silberglied, Esq. and Paul N. Heath, Esq.); (ii) the U.S. Trustee (Attn: Linda Richenderfer,
Esq.); (iii) counsel for any statutory committee(s) appointed in the Chapter 11 Case; and
(iv) attorneys for Lender, Weil, Gotshal & Manges, LLP, 767 Fifth Avenue, New York, NY
10153 (Attn: Gary T. Holtzer, Esq. and Jacqueline Marcus, Esq.); in each case, so as to be

actually received prior to 4:00 p.m. (prevailing Eastern Time) on /4”".7 /S ,

 

2019. Any objections to any provisions of this Interim Order or the relief sought at the Final
Hearing by the Motion may be deemed waived unless timely filed and served in accordance with
this Paragraph 30.

31. Retention of Jurisdiction. The Court shall retain jurisdiction to hear and
determine all matters arising from or related to the implementation, interpretation and/or

enforcement of this Interim Order.

Dated: April 24, 2019

Wilmington, Delaware W§@/W/

rH§HoNoRABLl-: CHRIsToPHER s. soNTCHI
CHIEF UNITED srATEs BANKRUPTCY JUDGE

20

RLFl 21154653v.l

